Citation Nr: 1707920	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO. 11-28 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for postoperative residual scars
related to excision of chondroma of the bilateral 12th ribs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C., Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September of 2014, the Board remanded the claim for additional development. 

The Veteran requested a hearing before the Board in his October 2011 substantive appeal. The Veteran submitted a March 2014 statement withdrawing his hearing request. Accordingly, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2016).


FINDING OF FACT

The Veteran's service-connected residual scars related to excision of chondroma of the bilateral 12th ribs are linear and stable; one scar is tender and painful, but the scars do not cause any functional losses or limitation of function.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-operative residual scars related to excision of chondroma of the bilateral 12th ribs have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.3, 4.10, 4.118, Diagnostic Codes 7801-7805 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c)(2). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained. Therefore, no additional development is warranted. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). The Veteran has been afforded examinations, which contain thorough reports of physical examination sufficient to apply the relevant rating criteria at all points during the appeal period.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria & Analysis

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. 38 C.F.R. § 4.27. It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3. Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment. 38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a disability is a factual determination, and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994). Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found. See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran claims he is experiencing constant pain on his right side as well as his lower back due to his scars, and that he has had to restrict such aspects of his life as doing chores, and moving in general. See Statement in Support of Claim received in March of 2010. The Veteran has further claimed that sleeping on his right side is painful and difficult.

The Veteran's service-connected residual scars from chondroma excisions have been rated as 10 percent disabling under Diagnostic Code 7804, governing scars not of the head, face, or neck. Under that Diagnostic Code, one or two scars that are unstable or painful warrant a 10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016). Three or four scars that are unstable or painful warrant a 20 percent rating. Id. Five or more scars that are unstable or painful warrant a 30 percent rating. Id.

Relevant evidence consists of VA treatment records dated September 2009 to September 2014, a July 2009 VA examination, and the VA examination conducted in July 2014, as well as the Veteran's contentions regarding his symptoms. 

In July of 2009, a VA examination was conducted to assess the current severity of the Veteran's scars secondary to bilateral chondroma rib excision. The examination report reflects that the examiner reviewed the Veteran's medical records and elicited a history from the Veteran as well as conducted a physical examination. The examiner noted that the Veteran had two scars, one over his left 12th rib and one over his right 12th rib secondary to a bilateral excision of the 12th chondroma rib. On physical examination, the examiner noted that the left scar was linear, crosshatched, nontender, hyperpigmented, adherent and measured 13cm. The right scar was noted to be linear, crosshatched, hyperpigmented, adherent, and measured 10cm. The right scar was found to be markedly tender. Pain was noted to be present on the Veteran's right lateral posterior back, and the Veteran further reported he did not have any problems with his left side, only the right side with symptoms when laying on his right side. The examiner noted that the Veteran's reported functional limitation with standing and walking was due not to his scars but to a separate low back disorder.

VA treatment records dated from 2009 to 2011 reflect complaints of right side flank pain and low back pain. The Veteran presented to the Daytona Beach VAMC in June of 2009 complaining of right-sided pain that is worse at night when he tries to sleep. Evaluation at that time noted scars from the Veteran's bilateral rib excision, although the treatment provider also noted a history of chronic low back pain as well as degenerative disc disease and osteoarthritis of the lumbar spine. Further, the Veteran sought treatment with the VA in March, April and November of 2010 for what he reported was right side flank pain. The Veteran rated said pain from 5/10 to 6/10 on a pain scale and was taking Tylenol as needed. A CT scan was ordered in April of 2010 as well for the abdomen and pelvis due to the reported abdominal pain. Small calcification in the cystic duct and a few diverticula were noted in what was an otherwise normal scan. In 2011, the Veteran also sought VA treatment for right sided flank discomfort and pain. Specifically, in February 2011, the Veteran reported having had pain for many years after "floating rib" procedures in 1967, and an inability to sleep on right side. In March of 2011, the Veteran again reported right flank discomfort, describing it as intermittent since 2008, mainly when moving from side to side. The physician noted that the Veteran was not taking any medications due to the fact that his pain is mild. In October of 2011, the Veteran complained of a recurrence of prior right flank pain, which was continuous and throbbing.

In September 2014, Board remanded the Veteran's claim for further development due to claims that his condition had worsened. Subsequently, another VA examination was conducted in October of 2014, report of which reflects that the examiner reviewed the Veteran's claims file and elicited a history from the Veteran as well as conducted a physical examination. The examiner noted residual scars secondary to excisions of the chondroma of the bilateral 12th ribs in 1968. Upon physical examination, the examiner found a 13cm healed linear scar over the 12th rib on the left side, which was nontender. The examiner also noted a 10cm healed linear scar over the 12th rib on the right side, which was tender to palpation but displayed no palpable abnormalities. Pertinently, only one of the scars was deemed painful, and neither of the two scars were found to be unstable. No limitation of function or any other physical symptoms were found. Furthermore, the Veteran denied pain or instability on the left-sided scar, but complained of pain at the site of the right-sided scar, though he denied instability for both. 

Upon review of the evidence, the Board does not find that a rating higher than 10 percent is warranted for the Veteran's scars. In this connection, the Board notes that only one of the two scars has been found to be painful or tender. Thus, a 10 percent rating is warranted under Diagnostic Code 7804. 38 C.F.R. § 4.118. However, neither scar is unstable. Specifically, the right scar, measuring 10 centimeters, has been found to be painful but not unstable. The left scar is asymptomatic, with no pain or tenderness, underlying soft tissue damage, or instability. The scars have been found to be linear and together total 23 centimeters. Thus, a separate or higher rating under Diagnostic Code 7801 or 7802 is not warranted. See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802. Furthermore, the Board has considered ratings under Diagnostic Code 7805, which governs limitation of the part affected. However, in this case, the July 2014 VA examiner specifically found the scars to have no functional or other disabling effects on the Veteran. Similarly, the July 2009 VA examiner considered the Veteran's complaints of right flank and low back pain but attributed those complaints not to the Veteran's scars but to an unrelated low back disorder. Thus, no separate or higher rating is warranted under Diagnostic Code 7805. Id.

The Board has considered the Veteran's and his representative's contentions with regard to his claim for a higher rating for his service-connected postoperative residual scars related to excision of chondroma of the bilateral 12th ribs. Although the Board does not doubt the sincerity of the Veteran's belief that his scars are more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria. See Bostain v. West, 11 Vet. App. 124, 127 (1998). The statements from the Veteran clearly articulate the symptoms and troubles he experiences; however, even with consideration of those problems, a rating higher than that already assigned is not warranted under the relevant criteria.

With regard to the Veteran's contentions regarding his low back pain as related to his scars, the Board notes that in January 2012, the Veteran separately filed a claim for service connection for low back pain and stiffness, which was recharacterized as mid and low back arthritis due to rib removal. However, in April 2013 and January 2015 rating decisions, said claim was denied. The Veteran did not appeal those decisions. Further, the Board notes that the July 2009 and October 2014 VA examinations specifically considered these reported symptoms but attributed them not to the Veteran's scars but to an unrelated low back degenerative disc disease. The October 2014 VA examiner specifically found there to be no limitation of function or any other additional physical symptomatology associated with the scars.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule. The Board also finds that at no time has the disorder under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1). Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected post-operative residual scars related to excision of chondroma of the bilateral 12th ribs, without regard to any other disabilities, has otherwise rendered impractical the application of the regular schedular standards. Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2016). Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule. The very symptoms the Veteran experiences are all specifically contemplated by the rating schedule. Thun v. Peake, 22 Vet. App. 111 (2008). As a result, the Board concludes that a remand for referral of the rating issues for consideration of extraschedular evaluation is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). However, here, the Board finds that no such claim has been raised by the Veteran or by the record. The Veteran has not stated at any time during the appeal period that his scars have impeded his ability to work. The July 2009 VA examiner noted that the Veteran reported having stopped work due to an unrelated low back condition. Similarly, the October 2014 VA examiner found the Veteran's scars to have no impact on his ability to work. The Board thus concludes that consideration of a claim for TDIU is not warranted in this case.

Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected post-operative residual scars related to excision of chondroma of the bilateral 12th ribs. This is so for the entirety of the appeal period. See 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805. In reaching that conclusion, the Board has considered the benefit-of-the-doubt doctrine in this case, but finds that the preponderance of the evidence is against assigning a higher rating at any time during the appeal period. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for service-connected post-operative residual scars related to excision of chondroma of the bilateral 12th ribs is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


